CORRECTED NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                                                                                                                   EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ryan Harding on 08/01/2022.

The application has been amended as follows: 
The Originally presented claim numbering of 1-5 and 7-26 has been changed to a claim number of 1-25. Hence the originally presented claimset has been amended to include the previously skipped claim numbering of claim 6. 


Drawings
The drawings received on 03/12/2021 have been received, accepted, and considered.

Allowable Subject Matter
Claims 1-26 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The following is an examiner’s statement of reasons for allowance: Independent claims 1, 11, and 20 present claim limitations not disclosed by the known prior art, the cited prior art, or reasonable combinations thereof. An overview of the closest known prior art and a mapping of the disclosed claim limitations and non-disclosed claim limitation discussion for each of said closest known prior art references has been provided with respect to the independent claims 1, 11, and 20 of the present application. The closest known prior art documents are Zhou et al (US 2021/0192737), Lee et al (US 2012/0120264), Ogawa (US 2011/0242339), and Watanabe (US 2018/0330510). As per the below discussion the prior art references have failed to disclose all the limitations of the presently claimed independent claims and their corresponding dependent claims 2-10, 12-19, and 21-26 for at least the reasoning of the independent claim from which they depend. Therefore, the claims of the present application are in condition for allowance over the known prior art.

The prior art reference of Watanabe (US 2018/0330510) has disclosed the following limitations with respect to claims 1, 11, and 20:
With respect to Claims 1, 11, and 20: A global movement image stabilization method, the method comprising:
	reading a first frame and a second frame of an image sequence, wherein the first frame is chronologically earlier than the second frame in the image sequence; [Watanabe (para 0060) has disclosed the capture and reading of a first frame “reference frame” and the setting of the region to be tracked over a sequence of subsequent capture frames “second frame(s)” (para 0062 and 0074).]
	calculating, with respect to motion from the second frame to the first frame, a global motion group parameter for each elementary 2D motion component of a motion group, wherein the motion group defines a group of elementary 2D motion components that decompose complex motion within a 2D plane; [Watanabe (para 0062, 0074, 0076, 0080, 0088-0089) has disclosed determination of a motion vector between corresponding tracking points of the captured first and subsequent image frames (one or more frames after captured image – para 0078). Said motion vector of Watanabe being a global motion of the tracked points for the detected region in each of a component direction of the motion including the set of elementary components “translation” (para 0081), “rotation” (para 0081-0082, 0084-0085), “scaling (para 0080, 0082, 0084-0085) that correspond to components of a group of motion type parameters corresponding to at least 2D motion components (affine rotation scaling and shear type motion components – para 0083-0084) of a motion group “group of motion components” for said object/target/region. The “group” of the present claim being interpreted as the set of motion parameters describing the motion of a aid object/target/region. The determined motion is output (para 0091).]
	applying each global motion group parameter to a motion group vector field that corresponds to the elementary 2D motion component to which the respective global motion group parameter applies to generate a global motion group vector field corresponding to each elementary 2D motion component of the motion group; [Watanabe has not further disclosed applying the set of motion components to a motion group vector field based on the set of elementary components corresponding to 2D motion components as required by the present set of claim limitations.]
	summing the global motion group vector fields pointwise to generate a global motion deformation vector field that provides global motion from the second frame to the first frame; [Watanabe has not disclosed the determination of a summed global motion vector field as presently claimed.]
	cumulating the global deformation vector field with a previous cumulative global deformation vector field that provides global movement from the first frame to one or more previous frames to generate a current cumulative global motion deformation vector field; and [Watanabe has not disclosed the cumulating of a global deformation vector field as presently claimed.]
	deforming the second frame by the current cumulative global motion deformation vector field to generate a stabilized frame. [Watanabe (para 0092-0095 and 0125-0127) has disclosed the calculation of parameters from the determined set of elementary motion components that correspond to at least ach motion group vector field, wherein the field is the points of the region and the corresponding determined motion vector(s) thereof for the points of said region (para 0090-0091). Watanabe has not further disclosed the deforming or compensation of an image frame based on a cumulative global deformation vector field as described by the present set of claim limitations.]

The prior art reference of Ogawa (US 2011/0242339) has disclosed the following limitations with respect to claims 1, 11, and 20:
With respect to Claims 1, 11, and 20: A global movement image stabilization method, the method comprising: [Ogawa has disclosed an image processing device having a processing unit and image data supplied from a video camera (para 0069, Fig 1) for carrying out a motion over a sequence of video frames (para 0069-0071).]
	reading a first frame and a second frame of an image sequence, wherein the first frame is chronologically earlier than the second frame in the image sequence; [Ogawa (para 0070 and 0073) a sequence of video frames are supplied frame by frame to the motion detection process of Ogawa, and at least two frames in sequence are input (para 0073-0074) to the detection process of Ogawa. Hence, at least a first frame (para 0074 – reference image frame) and a corresponding second frame (para 0074 – processing target frame).]
	calculating, with respect to motion from the second frame to the first frame, a global motion group [Ogawa (Fig 6A and 6B) has disclosed a GMV “Global Motion Vector” and a LMV “Local Motion Vector”, wherein each GMV has a plurality of block regions having an associated LMV.] parameter for each elementary 2D motion component of a motion group, wherein the motion group defines a group of elementary 2D motion components that decompose complex motion within a 2D plane; [Ogawa (para 0076-0078, 0111) has disclosed breaking the GMV down into two motion components comprising a CM “Camera Motion” and a CF “camera focal  plane distortion”. The CM “motion component” (para 0104-0106, 0111, 0121-0123) is further broken down into 2D components comprising x “transverse”, y “longitudinal”, pitch, yaw, roll, and zoom. At least the x, y, pitch, and yaw comprise motion of a 2D plane at a reduced complexity (“when the components are all modeled, the processing load of the image processing unit increases” – para 0105 of Ogawa). The CM “motion component separation” (para 0143) is performed on the GMV to generate the separated components of equations 15 and 16.]
	applying each global motion group parameter to a motion group vector field that corresponds to the elementary 2D motion component to which the respective global motion group parameter applies to generate a global motion group vector field corresponding to each elementary 2D motion component of the motion group; [Ogawa has not further disclosed applying the set of motion components to a motion group vector field based on the set of elementary components corresponding to 2D motion components as required by the present set of claim limitations.]
	summing the global motion group vector fields pointwise to generate a global motion deformation vector field that provides global motion from the second frame to the first frame; [Ogawa has not disclosed the determination of a summed global motion vector field as presently claimed.]
	cumulating the global deformation vector field with a previous cumulative global deformation vector field that provides global movement from the first frame to one or more previous frames to generate a current cumulative global motion deformation vector field; and [Ogawa has not disclosed the cumulating of a global deformation vector field as presently claimed.]
	deforming the second frame by the current cumulative global motion deformation vector field to generate a stabilized frame. [Ogawa (para 0150-0151) has disclosed the calculation of parameters from the determined set of elementary motion components that correspond to at least each motion component and the filtering to remove the motion components corresponding to the GMV. Ogawa has not further disclosed the deforming or compensation of an image frame based on a cumulative global deformation vector field as described by the present set of claim limitations.]

The prior art reference of Zhou et al (US 2021/0192737) has disclosed the following limitations with respect to claims 1, 11, and 20:
With respect to Claims 1, 11, and 20: A global movement image stabilization method, the method comprising: [Zhou (Fig 4, para 0140-0144) has disclosed a computing system having a processor, memory, and associated software for performing the disclosed method.]
	reading a first frame and a second frame of an image sequence, wherein the first frame is chronologically earlier than the second frame in the image sequence; [Zhou (para 0101-0102) a first “reference” image frame and a plurality of time ordered images are processed to determine motion over said sequence of frames (para 0102-0103, 0110-0111).]
	calculating, with respect to motion from the second frame to the first frame, a global motion group [Zhou (para 0101-0103, 0110-0111) the determination of a motion based on comparison of image patches between a reference frame and a corresponding frame of the time ordered image dataset. Zhou (para 0128-0132) has disclosed the determination of a motion signature that is a summary of the motion over the period of frames processed by the method of Zhou. Hence for each frame and image patch processed by the method of Zhou a corresponding point of a motion signature is generated representing the motion of the patch over said sequence of frames (Fig 1, para 0128-0132, 0146).] parameter for each elementary 2D motion component of a motion group, wherein the motion group defines a group of elementary 2D motion components that decompose complex motion within a 2D plane; [Zhou has thus disclosed calculation motion from a sequence of at least a first and second frame such that a motion signature representative of a global motion group corresponding to a patch of said image data is determined. Zhou has not further disclosed the determination of elementary 2D motion components of a motion group.]
	applying each global motion group parameter to a motion group vector field [Zhou (para 0030…BALNK) has disclosed the determination of a mesh strain having displacement vectors at each of a plurality of points of the image data representative of the motion based displacement at said points of the image frame. Said  mesh having a plurality of displacement vectors being at least a field/map of vectors corresponding to the global patch image data of Zhou.] that corresponds to the elementary 2D motion component to which the respective global motion group parameter applies to generate a global motion group vector field corresponding to each elementary 2D motion component of the motion group; [Zhou has not further disclosed the determination of elementary 2D motion components of a motion group.]
	summing the global motion group vector fields pointwise to generate a global motion deformation vector field that provides global motion from the second frame to the first frame; [Zhou has disclosed (para 0030) the summation of vector fields of all individual displacement vectors of an image patch to determine a corresponding displacement vector for said patch, wherein displacement is based on the motion between consecutive i.e. first and second image frame motion.]
	cumulating the global deformation vector field with a previous cumulative global deformation vector field that provides global movement from the first frame to one or more previous frames to generate a current cumulative global motion deformation vector field; and [Zhou (para 0047-0051 and 0128-0131) has disclosed representing the motion of a patch based on cumulating the set of motions for a patch into a motion signature (see para 0142-0148), hence a history of motion over the sequence of video image data is generated for a corresponding patch. The motion being at least a vector representing displacement between each of a corresponding set of consecutive image frames.]
	deforming the second frame by the current cumulative global motion deformation vector field to generate a stabilized frame. [The process of Zhou is drawn to the determination of motion over a sequence of frames and not the correction or deformation of the image data to generate a corrected or stabilized frame with respect to the determined motion.]

The prior art reference of Lee et al (US 2012/0120264) has disclosed the following limitations with respect to claims 1, 11, and 20:
With respect to Claims 1, 11, and 20: A global movement image stabilization method, the method comprising: [Lee (para 0022 and 0220) has disclosed a general use computing device having memory and software for performing the disclosed method of video stabilization.]
	reading a first frame and a second frame of an image sequence, wherein the first frame is chronologically earlier than the second frame in the image sequence; [Lee (para 0052 and 0054-0055) has disclosed the reception of a plurality of frames and the processing of interframe differences between said video frames to measure and compensate for the motion between each video image frame of the sequence. Hence, at least a first and second frame of a time sequential video image series has been disclosed by Lee.]
	calculating, with respect to motion from the second frame to the first frame, a global motion group [Lee (para 0053-0055) has disclosed the determination of inter-frame motion between a reference video frame “first” and a current frame “second”, said frame motion being global as it is representative of the image data as a whole.] parameter for each elementary 2D motion component of a motion group, wherein the motion group defines a group of elementary 2D motion components that decompose complex motion within a 2D plane; [Lee has disclosed the calculation of inter-frame motion for a sequence of image data such that a path of a global motion is determined for said sequence. Lee (para 0056-0057) the determination of X-axis component and Y-axis component rotation as 2D motion components of the global motion group on the X,Y 2D plane.]
	applying each global motion group parameter to a motion group vector field [Lee has not disclosed the determination of a vector or group vector field and the application of the global motion group parameter to said field..] that corresponds to the elementary 2D motion component to which the respective global motion group parameter applies to generate a global motion group vector field corresponding to each elementary 2D motion component of the motion group; [Lee has not further disclosed the application of the global or 2D motion components to a vector field, or the generation, determination, or reception of a vector field.]
	summing the global motion group vector fields pointwise to generate a global motion deformation vector field that provides global motion from the second frame to the first frame; [Lee has disclosed summing the inter-frame motions “global motion” of each inter-frame motion determined so as to determine a camera motion path (para 0060) for the sequence of video image frames being analyzed. Lee has not further disclosed the generation or summation of group vector fields, summing said vector fields pointwise, or deforming said vector field.]
	cumulating the global deformation vector field with a previous cumulative global deformation vector field that provides global movement from the first frame to one or more previous frames to generate a current cumulative global motion deformation vector field; and [Lee has not disclosed the cumulation of a global deformation vector field with pervious global vector fields, the determination of a vector, or a global vector field.]
	deforming the second frame by the current cumulative global motion deformation vector field to generate a stabilized frame. [The process of Lee has disclosed the determination of motion between video image frames and the stabilization based on the determined motion therebetween (para 0065-0066). Lee has not disclosed the video stabilization based on a “cumulative global motion deformation vector field” as has been presently claimed.]

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Klivington et al (US 9661228) has disclosed a method of tracking the motion of feature points over a sequence of image data by determining a tracked trajectory of said points based on a plurality of previous motion information for each of said corresponding points in the sequence of video image data (abstract, Fig 2-3, and 12). The process requiring the determination of a sequence of matched feature points between consecutive image frames, and the use of said historical feature points and associated motion to estimate the motion/trajectory of said feature points for each of a current and next image frame. The process resulting in the estimation of the motion of the camera for stabilizing and smoothing the frames of the video image sequence.
Srinivasan et al (US 2018/0040133) has disclosed tracking of features points between frames of a sequence of image data (Fig 5-6), wherein the tracking includes the generation of vector map/field representing motion of a plurality of feature points (para 0066-0068) between consecutive image frames of the video image data (abstract, Fig 5, Fig 6)
Qi (US 2005/0179784) has disclosed (Fig 3, para 0043, 0048, 0051 and 0058) the determination of each elementary directional component of a vector motion amount to represent the global motion of an image frame. The elementary directional component being each of a set of X-directional component elementary directional component and a Y-directional component elementary directional component. The combination thereof representative of the global motion of the image data sequence. The directional components are representative of local motion of macroblocks of video image frames and are converted to a global motion vector representative of the entire frame (para 0058 and 0071).
Kurata (US 2008/0175439) determining the amount of translation and rotation (para 0147) between a first frame (reference frame) and a second frame (original frame) using block based vector determinations between corresponding blocks of consecutive frames (Fig 2-3). The amount of translation (para 0467, Fig 1 item 19) is determined between the motion of the present frame and the immediately preceding frame (hence a second frame and fist frame). The motion vector is aggregated based on amount of translation with respect to a first frame by adding/aggregating the determined amount of translation for each block of an image frame to determine a global “aggregate motion vector” for the present image frame (Fig 14 Vx,Vy coordinates, Fig 42 S91 S92, Fig 53, para 0566, Fig 54).
Jiang et al  (US 2016/0205323) has disclosed a motion blur correction process for image data, wherein a horizontal directional and vertical directional correction value are determined based on decomposition of a “jitter” vector representative of the motion between image frames (para 0018, 0028, 0036, 0037, 0041).
Poon (US 2006/0280249) has disclosed a video image processing method for correcting motion blur based on local clusters of vector fields (Fig 6-8 and 10, para 0066, 0126-0140).
Suzuki et al (US 2018/0247423) has disclosed an optical flow method of determination of motion/vibration type blue in an image frame of a sequence of image frames, wherein the optical flow vectors representing vibration are determined for each of a decomposed “elementary” horizontal and vertical direction (para 0053-0058, para 0064-0065, abstract, Fig 1). Suzuki has not further disclosed or suggested the summation of a sequence of determined motion vectors as required by the present set of claim limitations.
Shimatani et al (US 2018/0376068) has disclosed a method of camera blur detection and correction based on measurements from a sensor, such as a gyro. Each of an elementary vector in an x and y direction (para 0066) is determined for the current image, as well as an angular displacement (para 0066, 0117, Fig 1, Fig 2, Fig 9, Fig 11A). Said determined values are used to correct hand blur of the captured image data (para 0118-0119). Shimatani has thus disclosed using elementary translation amount including at least 2 vector based (“x” and “y” direction) translations to measure and correct blur of an image data, but has not further disclosed a global motion parameter, the cumulative determination of motion over a plurality of frames, or the determination of motion over a plurality of frames.
Beall (US 2016/0295208) has disclosed the individual component based determination and correction of 2D alignment between a reference image and a thermal image (para 0021, 0058-0059). The components determined for correction corresponding to 2D plane type degrees of freedom including translation and rotation in the plane of the image (para 0058). Beall has not further disclosed a determinations, summation, or culmination of vector fields as required by the present claim set or the determination of motion over a plurality of temporal image data.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J BLOOM whose telephone number is (571)272-9321. The examiner can normally be reached 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN J BLOOM/Examiner, Art Unit 2666                   


/EMILY C TERRELL/Supervisory Patent Examiner, Art Unit 2666